COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


ALEJANDRO RODRIGUEZ,                             §
                                                                   No. 08-14-00124-CR
                     Appellant,                  §
                                                                      Appeal from the
V.                                               §
                                                               County Criminal Court No. 4
THE STATE OF TEXAS,                              §
                                                                 of El Paso County, Texas
                     Appellee.                   §
                                                                    (TC# 20120C12851)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF JANUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.